Exhibit 10.80

April 30, 2003

Mr. Michael A. Piraino
195 Technology Drive
Irvine, Ca 92618

Dear Michael:

I am happy to extend you the following offer of employment at Epicor Software
Corporation (the “Company”), with a start date of on May 27, 2003.

1.          Title.  Your position will be Senior Vice President, and Chief
Financial Officer and you will report to the Chief Executive Officer of the
Company.  You will be headquartered in the Company’s Irvine, California offices.

2.          Base Salary.  Your base salary will be $220,000 per year paid
semi-monthly in accordance with the Company’s normal payroll policies and
subject to standard withholding.

3.          Annual Bonus.  You will be eligible to receive an annual target
bonus of $110,000 (50% of base salary), on a fiscal year basis.  The bonus will
be based on the Company fulfilling specified revenue and net income targets,
which are consistent with the targets for the Company’s other executive
officers, and subject to the terms of the Executive Bonus Plan. The Company’s
fiscal year is the calendar year.  For fiscal 2003, the bonus will be prorated
as follows:  $110,000 multiplied by a fraction, the numerator of which is the
number of days you were employed in fiscal 2003, and the denominator of which is
365.

4.          Stock Option.  The Company will grant you a stock option to purchase
250,000 shares of Epicor Software Corporation Common Stock.  The exercise price
of the shares in this option grant will be the closing price of the Company’s
common stock on the NASDAQ National Market System on your start date.  The
option grant is subject to approval of the Board of Directors and the execution
of definitive option agreements.

Subject to your continuing employment with the Company, the options will vest
over four years, as follows:

 

•

25% of such options (or 62,500 shares) will become exercisable on the first
anniversary of the grant date.

 

•

Following the first anniversary, options under this grant will vest at a rate of
6.25% (or 15,625 shares) at the conclusion of each three month period, such that
the subsequent vesting dates are as follows:  August 27, 2004; November 27,
2004; February 27, 2005; May 27, 2005; August 27, 2005; November 27, 2005;
February 27, 2006; May 27, 2006; August 27, 2006; November 27, 2006; February
27, 2007 and May 27, 2006.

Registration Rights.  In connection with the Options, the Company will register
the shares underlying such options on Form S-8.  If registration of such shares
is not permissible on Form S-8 the Company will register such shares on Form
S-3, subject to customary underwriter lock ups and cutbacks, if applicable, and
shall rank in equal priority with the registration rights held by existing
preferred stockholders.

5.          Severance Agreement.  If the Company shall terminate your employment
agreement without “cause” or if a “constructive termination” has occurred or if
you die or become disabled while employed by the Company, the Company shall pay
your base salary that would have been payable, for the next six months.  During
that six month period, you shall continue to be entitled to participate in the
Company’s employee group health benefit plans under COBRA, and the premiums
shall be paid by the Company, subject to your election to participate. For
purposes of



--------------------------------------------------------------------------------

April 30, 2003
Mr. Michael A. Piraino
Page 2

this Agreement, disabled shall mean your inability due to any physical or mental
condition to perform a substantial portion of your duties as Chief Financial
Officer for 24 or more consecutive weeks.

For the purposes of paragraph 5, above:  (i) “cause” shall mean (A) willful and
repeated failure to comply with the lawful directions of the Company’s Board of
Directors, or the Chief Executive Officer (B) gross negligence or willful
misconduct in the performance of duties to the Company and/or its subsidiaries,
(C) commission of any act of fraud with respect to the Company and/or its
subsidiaries,  (D) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company and/or its
subsidiaries, in each case as determined in good faith by the Company’s Board of
Directors; and (ii) “constructive termination” shall be deemed to occur if
(A)(1) there is a material adverse change in your position causing it to be of
less stature or of less responsibility, (2) a change in the positions to whom
you report (other than a change in Board of Director composition) or (3) a
reduction of more than 20% of your base compensation and (B) the Company shall
fail to correct the occurrence to your reasonable satisfaction following written
notice by you within the thirty (30) days following receipt of such notice and
you elect to terminate your employment voluntarily.

6.          Other.  Effective the beginning of the month following your start
date, you will be eligible to participate in the Company’s group health benefits
plans.  After meeting eligibility requirements, you will also be able to
participate in various company benefit programs including life and disability
plans, the Company’s 401(k) savings program, Section 125 Reimbursement Account,
and the Confidential Employee Assistance Program (EAP).

7.          Indemnification.  In the event you are made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that you are or were a director or officer of the Company or
serves or served any other corporation fifty percent (50%) or more owned or
controlled by the Company in any capacity at Company’s request, you shall be
indemnified by the Company, and the Company shall pay your related expenses when
and as incurred, all to the full extent permitted by law.

8.          Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of your rights hereunder shall
inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

This offer is contingent upon successful completion of a background
investigation, execution of the Company’s Employee Proprietary Agreement and the
Employee Acknowledgment Statement, and approval by the Board of Directors.  Upon
accepting this offer, you will be required to sign and agree to the terms
therein.  Additionally, due to the Immigration Reform Act and Control of 1986,
prior to or on your first day of employment, you will be required to show proof
of identity and authorization to work in the United States.  Please be prepared
to show appropriate documentation for evidence of identity and employment
eligibility.

As we discussed, this offer will expire if not accepted by noon on Monday, May
5, 2003.

I look forward to your joining Epicor Software Corporation.  We have a great
opportunity to take the Company to a new level of performance.  I believe your
past experience and skills would be a great fit with Epicor and I look forward
to working with you.

Please indicate your acceptance of this offer by signing in the space below. 
Upon receipt, I will have the necessary agreements prepared to document the
items described in this offer letter.  If you have any questions, please do not
hesitate to call.



--------------------------------------------------------------------------------

April 30, 2003
Mr. Michael A. Piraino
Page 3

Very truly yours,

 

Accepted:

 

 

 

 

 

 

/s/ L. GEORGE KLAUS

 

/s/ MICHAEL A. PIRAINO

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

L. George Klaus

 

Michael A. Piraino

President and Chief Executive Officer

 

 

 